409 F.2d 224
UNITED STATES of America, Appellee,v.Nilo Manuel PRADA, Appellant.
No. 22625.
United States Court of Appeals Ninth Circuit.
April 9, 1969.

Robert P. Mandler, Los Angeles, Cal., for appellant.
Wm. Matthew Byrne, Jr., U. S. Atty., Los Angeles, Cal., for appellee.
Before HAMLEY, DUNIWAY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Nilo M. Prada was tried without a jury and convicted on all six counts of an indictment charging that he engaged in narcotics transactions on December 19, 1966 and January 13, 1967, in violation of 21 U.S.C. § 174 (1964), and 26 U.S.C. § 4705(a) (1964). Appealing to this court, Prada argues that the evidence does not support the convictions.


2
Prada's defense was alibi. He therefore questions the sufficiency of the Government's identification evidence. United States Treasury Agents Frank Figueroa and Irving Lipschutz identified Prada as the person from whom Figueroa purchased narcotics on both occasions. An informer who had introduced Figueroa to Prada and who witnessed the December 19, 1966 transaction, also identified Prada as the seller on the first occasion. The two places where the sales were made were well-lighted. The person from whom Figueroa purchased the heroin was missing the tip of his right index finger. The tip of Prada's right index finger is missing. There was also other evidence tending to corroborate this identification testimony. We conclude that the evidence as to identification was sufficient.


3
Affirmed.